Exhibit 10.20

 

OneBeacon Long-Term Incentive Plan

 

1. PURPOSE

 

The purpose of the OneBeacon Long-Term Incentive Plan (the “Plan”) is to advance
the interests of OneBeacon Insurance Group, Ltd. (the “Company”) and its
stockholders by providing the ability to grant long-term incentives to certain
key employees and directors of the Company and of its subsidiaries.

 

2. ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company;  provided that each
member of the Committee qualifies as (a) a “non-employee director” under
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and (b) an “outside director” under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”). In the event that any member of
the Committee does not so qualify, the Plan shall be administered by a
sub-committee of Committee members who do so qualify. If it is later determined
that one or more members of the Committee do not so qualify, actions taken by
the Committee prior to such determination shall be valid despite such failure to
qualify.

 

The Committee shall have exclusive authority to select the employees and
directors to be granted awards under the Plan (“Awards”), to determine the type,
size and terms of the Awards and to prescribe the form of the instruments
embodying Awards. With respect to Awards made to directors, the Committee shall,
and with respect to employees may, specify the terms and conditions applicable
to such Awards in an Award agreement. The Committee shall be authorized to
interpret the Plan and the Awards granted under the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan and to make any other
determinations which it believes necessary or advisable for the administration
of the Plan. In connected with any Award, the Committee in its sole discretion
may provide for vesting provisions that are different from the default vesting
provisions that are contained in the Plan and such alternative provisions shall
not be deemed to conflict with the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
in the manner and to the extent the Committee deems desirable to carry it into
effect. Any decision of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive. The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their number or any officer of the Company to execute and
deliver documents on behalf of the Committee. The Committee, in its discretion
and subject in all instances to applicable law, may delegate to one or more
directors or committees of the Board of Directors all or part of the Committee’s
authority and duties with respect to administering the Plan and granting Awards.
No member of the Company shall be liable for anything done or omitted to be done
by him or by any other member of the Committee in connection with the Plan,
except for his own willful misconduct or as expressly provided by statute.

 

3. AWARDS

 

(a)                Eligible Participants.   Any employee or director of the
Company or any of its subsidiaries is eligible to receive an Award hereunder.
The Committee shall select which eligible employees, or directors shall be
granted Awards hereunder. No employee or director shall have a right to receive
an Award hereunder and the grant of an Award to an employee or director shall
not obligate the Committee to continue to grant Awards to such employee or
director in subsequent periods.

 

1

--------------------------------------------------------------------------------


 

(b)              Type of Awards.   Awards shall be limited to the following five
types: (i) “Stock Options,” (ii) “Stock Appreciation Rights,” (iii) “Restricted
Stock,” (iv) “Performance Shares” and (v) “Performance Units.”  Stock Options,
which include “Incentive Stock Options” and other stock options or combinations
thereof, are rights to purchase shares of Common Stock of the Company
(“Shares”). A Stock Appreciation Right is a right to receive, without payment to
the Company, cash and/or Shares in lieu of the purchase of Shares under the
Stock Option to which the Stock Appreciation Right relates.

 

(c)                Maximum Number of Shares That May Be Issued.   A maximum of
7,500,000 Shares (subject to adjustment as provided in Section 14) may be issued
as Restricted Stock awards or granted at target pursuant to Awards made under
the Plan and, accordingly, up to 15,000,000 Shares (subject to adjustment as
provided in Section 14) may be issued by the Company in satisfaction of its
obligations with respect to such Award grants. For purposes of the foregoing,
the exercise of a Stock Appreciation Right shall constitute the issuance of
Shares equal to the Shares covered by the related Stock Option. If any Shares
issued as Restricted Stock shall be repurchased pursuant to the Company’s option
described in Section 5 below, or if any Shares issued under the Plan shall be
reacquired pursuant to restrictions imposed at the time of issuance, such Shares
may again be issued under the Plan.

 

(d)               Rights With Respect to Shares.   A participant to whom
Restricted Stock has been issued shall have prior to the expiration of the
Restricted Period or the earlier repurchase of such Shares as herein provided,
ownership of such Shares, including the right to vote the same and to receive
dividends thereon, subject, however, to the options, restrictions and
limitations imposed thereon pursuant hereto.

 

(i)                  A participant to whom Stock Options, Stock Appreciation
Rights or Performance Shares are granted (and any person succeeding to such
participant’s rights pursuant to the Plan) shall have no rights as a shareholder
with respect to any Shares issuable pursuant thereto until the date of the
issuance of a stock certificate (whether or not delivered) therefor. Except as
provided in Section 14, no adjustment shall be made for dividends, distributions
or other rights (whether ordinary or extraordinary, and whether in cash,
securities or other property) the record date for which is prior to the date
such stock certificate is issued.

 

(ii)               The Company, in its discretion, may hold custody during the
Restricted Period of any Shares of Restricted Stock

 

4. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

The Committee may grant to participants Stock Options (including, in its
discretion, Stock Appreciation Rights). The maximum number of Shares with
respect to which Stock Options and Stock Appreciation Rights (not including
Stock Appreciation Rights attached to Stock Options) may be issued to a
participant in one year is 1,000,000. Each Stock Option shall comply with the
following terms and conditions:

 

(a)                The per share exercise price shall not be less than the
greater of (i) the fair market value per Share at the time of grant, as
determined in good faith by the Committee, or (ii) the par value per Share.
However, the exercise price of an Incentive Stock Option granted to a
participant who owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or of a subsidiary (a “Ten
Percent Participant”) shall not be less than the greater of 110% of such fair
market value, or the par value per Share.

 

(b)               The Committee shall initially determine the number of Shares
to be subject to each Stock Option. The number of Shares subject to a Stock
Option will subsequently be reduced on a Share-for-Share basis to the extent
that Shares under such Stock Option are used to calculate the

 

2

--------------------------------------------------------------------------------


 

cash and/or Shares received pursuant to exercise of a Stock Appreciation Right
attached to such Stock Option.

 

(c)                The Stock Option shall not be transferable by the optionee
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during his lifetime only by him.

 

(d)               The Stock Option shall not be exercisable:

 

(i)                  after the expiration of ten years from the date it is
granted (or such earlier date specified in the grant of the Stock Option) and
may be exercised during such period only at such time or times as the Committee
may establish;

 

(ii)               unless payment in full is made for the Shares being acquired
thereunder at the time of exercise (including any federal, state or local income
or other taxes which the Committee determines are required to be withheld in
respect of such shares); such payment shall be made (A) in United States dollars
by cash or check, (B) by tendering to the Company Shares owned by the person
exercising the Stock Option and having a fair market value equal to the cash
exercise price thereof, such fair market value to be determined in such
reasonable manner as may be provided for from time to time by the Committee or
as may be required in order to comply with or to conform to the requirements of
any applicable or relevant laws or regulations, (C) by the Company delivering
for sale to a registered securities broker acceptable to the Company a number of
the Shares being acquired by the person exercising the Stock Option being
sufficient, after brokerage commissions and, if the participant so elects,
withholding obligations, to cover the cash exercise price thereof, together with
instructions to the broker to remit to the Company the aggregate exercise price
and the remainder to the participant, or (D) by a combination of United States
dollars and Shares pursuant to (A), (B) and/or (C) above;

 

(iii)            by participants who were employees of the Company or one of its
subsidiaries at the time of the grant of the Stock Option unless such
participant has been, at all times during the period beginning with the date of
grant of the Stock Option and ending on the date three months prior to such
exercise, an officer or employee of the Company or a subsidiary, or of a
corporation, or a parent or subsidiary of a corporation, issuing or assuming the
Stock Option in a transaction to which Section 424(a) of the Code is applicable,
except that:

 

(A)           if such person shall cease to be an officer or employee of the
Company or one of its subsidiary corporations solely by reason of a period of
Related Employment as defined in Section 9, he may, during such period of
Related Employment (but in no event after the Stock Option has expired under the
provisions of Section 4(d)(i) hereof), exercise such Stock Option as if he
continued to be such an officer or employee; or

 

(B)             if an optionee shall become disabled as defined in Section 8 he
may, at any time within three years of the date he becomes disabled (but in no
event after the Stock Option has expired under the provisions of Section 4(d)(i)
hereof), exercise the Stock Option with respect to (i) any Shares as to which he
could have exercised the Stock Option on the date he became disabled and (ii) if
the Stock Option is not fully exercisable on the date he becomes disabled, the
number of additional Shares as to which the Stock Option would have become
exercisable had he remained an employee through the next date on which
additional Shares were scheduled to become exercisable under the Stock Option;
or

 

(C)             if an optionee shall die while holding a Stock Option, his
executors, administrators, heirs or distributees, as the case may be, at any
time within one year after the date of such death (but in no event after the
Stock Option has expired under the provisions of

 

3

--------------------------------------------------------------------------------


 

Section 4(d)(i) hereof), may exercise the Stock Option with respect to (i) any
Shares as to which the decedent could have exercised the Stock Option at the
time of his death, and if the Stock Option is not fully exercisable on the date
of his death, the number of additional Shares as to which the Stock Option would
have become exercisable had he remained an employee through the next date on
which additional Shares were scheduled to become exercisable under the Stock
Option; provided, however, that if death occurs during the three-year period
following a disability as described in Section 4(d)(iii)(B) hereof or any period
following a voluntary termination (including retirement) in respect of which the
Committee has exercised its discretion to grant continuing exercise rights as
provided in Section 4(d)(iii)(D) hereof, the Stock Option shall not become
exercisable as to any Shares in addition to those as to which the decedent could
have exercised the Stock Option at the time of his death; or

 

(D)            if such person shall voluntarily terminate his employment with
the Company (including retirement), the Committee, in its sole discretion, may
determine that the optionee may exercise the Stock Option with respect to some
or all of the Shares subject to the Stock Option as to which it would not
otherwise be exercisable on the date of his voluntary termination provided,
however, that in no event may such exercise take place after the Stock Option
has expired under the provisions of Section 4(d)(i) hereof.

 

(e)                The aggregate market value of Shares (determined at the time
of grant of the Stock Option pursuant to Section 4(a) of the Plan) with respect
to which Incentive Stock Options granted to any participant under the Plan are
exercisable for the first time by such participant during any calendar year may
not exceed the maximum amount permitted under Section 422(d) of the Code at the
time of the Award grant. In the event this limitation would be exceeded in any
year, the optionee may elect either (i) to defer to a succeeding year the date
on which some or all of such Incentive Stock Options would first become
exercisable or (ii) convert some or all of such Incentive Stock Options into
non-qualified Stock Options.

 

(f)                  If the Committee, in its discretion, so determines, there
may be related to the Stock Option, either at the time of grant or by amendment,
a Stock Appreciation Right which shall be subject to such terms and conditions,
not inconsistent with the Plan, as the Committee shall impose, including the
following:

 

(i)                  A Stock Appreciation Right may be exercised only:

 

(A)           to the extent that the Stock Option to which it relates is at the
time exercisable, and

 

(B)             if

 

(1)                in the case of a Stock Option other than an Incentive Stock
Option only, such Stock Option will expire by its terms within 30 days (90 days
if the optionee is at the time an officer of the Company who is required to file
reports pursuant to Section 16(a) of the Exchange Act);

 

(2)                the optionee has become disabled or ceased to be an officer
or employee by reason of his retirement with the approval of the Committee in
its sole discretion; or

 

(3)                the optionee has died.

 

However, if the Stock Option to which the Stock Appreciation Right relates is
exercisable and if the optionee is at the time an officer of the Company who is
required to file reports pursuant to Section 16(a) of the Exchange Act, the
Stock Appreciation Right may, subject to the approval of the Committee, be
exercised during such periods, as may be specified by the Committee;

 

4

--------------------------------------------------------------------------------


 

(ii)               A Stock Appreciation Right shall entitle the optionee (or any
person entitled to act under the provisions of Section 4(d)(iii)(C) hereof) to
surrender unexercised the related Stock Option (or any portion of such Option)
to the Company and to receive from the Company in exchange therefor that number
of Shares having an aggregate market value equal to the excess of the market
value of one Share (provided that, if such value exceeds 150% of the per share
exercise price specified in such Stock Option, such value shall be deemed to be
150% of such Stock Option price) over the exercise price of such Stock Option
price per share, times the number of Shares subject to the Stock Option, or
portion thereof, which is so surrendered. The Committee shall be entitled to
elect to settle the obligation arising out of the exercise of a Stock
Appreciation Right by the payment of cash equal to the aggregate value of the
Shares it would otherwise be obligated to deliver or partly by the payment of
cash and partly by the delivery of Shares. Any such election shall be made
within 15 business days after the receipt by the Committee of written notice of
the exercise of the Stock Appreciation Right. The market value of a Share for
this purpose shall be the market value thereof on the last business day
preceding the date of the election to exercise the Stock Appreciation Right,
provided that if notice of such election is received by the Committee more than
three business days after the date of such election (as such date of election is
stated in the notice of election), the Committee may, but need not, determine
the market value of a Share as of the day preceding the date on which the notice
of election is received;

 

(iii)            No fractional Shares shall be delivered under this
Section 4(f), but in lieu thereof a cash adjustment shall be made; and

 

(iv)           In the case of a Stock Appreciation Right attached to an
Incentive Stock Option, such Stock Appreciation Right shall only be transferable
when such Incentive Stock Option is transferable pursuant to
Section 4(c) hereof.

 

(g)               Notwithstanding anything herein to the contrary, in the event
a Change in Control as defined in Section 10(a) occurs and within 24 months
thereafter: (A) there is a Termination Without Cause, as defined in Section 11,
of an optionee’s employment; or (B) there is a Constructive Termination as
defined in Section 12, of an optionee’s employment; or (C) there occurs an
Adverse Change in the Plan, as defined in Section 13, in respect of an optionee
affecting any Award held by such optionee and if the optionee then holds a Stock
Option,

 

(A)           in the case of a Termination Without Cause or a Constructive
Termination, the optionee may exercise the entire Stock Option, at any time
within 30 days of such Termination Without Cause or such Constructive
Termination (but in no event after the option has expired under the provisions
of Sections 4(d)(i)), and

 

(B)             in the case of an Adverse Change in the Plan, the optionee may
exercise the entire Stock Option at any time after such Adverse Change in the
Plan in respect of him and prior to the date 30 days following his termination
of employment as a result of a Termination Without Cause or a Constructive
Termination (but in no event after the option has expired under the provisions
of Section 4(d) (i)).

 

5. RESTRICTED STOCK

 

The Committee may grant to participants Restricted Stock Awards, up to a maximum
number of 500,000 Shares of Restricted Stock to a participant in one year. Each
Award of Restricted Stock shall comply with the following terms and conditions:

 

(a)                The Committee shall determine the number of Shares of
Restricted Stock to be issued to a participant.

 

5

--------------------------------------------------------------------------------


 

(b)              Shares of Restricted Stock issued may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period from the date on which the
Award is granted until the Award vests in accordance with the terms established
by the Committee (the “Restricted Period”). The Company shall have the option to
repurchase the Shares of Restricted Stock at such price as the Committee shall
have fixed, in its sole discretion, when the Award was made, which option will
be exercisable if the participant’s continuous employment with the Company or a
subsidiary shall terminate for any reason, except solely by reason of an event
described in Section 5(c), prior to the expiration of the Restricted Period or
the earlier lapse of the option. Such option shall be exercisable on such terms,
in such manner and during such period as shall be determined by the Committee
when the Award is made. Certificates for Shares issued pursuant to Restricted
Stock Awards shall bear an appropriate legend referring to the foregoing option
and other restrictions. Any attempt to dispose of any such Shares in
contravention of the foregoing option and other restrictions shall be null and
void and without effect. If Shares issued pursuant to a Restricted Stock Award
shall be repurchased pursuant to the option described above, the participant to
whom the Award was granted, or in the event of his death after such option
become exercisable, his executor or administrator, shall forthwith deliver to
the Secretary of the Company any certificates for the Shares awarded to the
participant, accompanied by such instruments of transfer, if any, as may
reasonably be required by the Secretary of the Company. If the option described
above is not exercised by the Company, such option and the restriction imposed
pursuant to the first sentence of this Section 5(b) shall terminate and be of no
further force and effect. Notwithstanding anything to the contrary in this
Section 5(b), neither any Restricted Period nor any option shall lapse to the
extent the Company or any subsidiary would be unable to take a deduction with
respect to such lapse by reason of Section 162(m) of the Code.

 

(c)                If a participant who has been in the continuous employment of
the Company or of a subsidiary shall:

 

(i)                  die or become disabled (as defined in Section 8) during the
Restricted Period, the option of the Company to repurchase (and any and all
other restrictions on) a pro rata portion of the Shares awarded to him under
such Award shall lapse and cease to be effective as of the date on which his
death or disability occurs which shall be determined as follows: (A) the number
of Shares awarded under the Award multiplied by (B) a percentage, the numerator
of which is equal to the number of months elapsed in the Restricted Period as of
the date of death or disability (counting the month in which the death or
disability occurred as a full month) and the denominator of which is equal to
the number of months in the Restricted Period.

 

(ii)               voluntarily terminate his employment with the Company
(including retirement) during the Restricted Period, the Committee may determine
that all or any portion of the option to repurchase and any and all other
restrictions on some or all of the Shares awarded to him under such Award, if
such option and other restrictions are still in effect, shall lapse and cease to
be effective as the date on which such voluntary termination or retirement
occurs.

 

(d)               In the event within 24 months after a Change in Control as
defined in Section 10(a) and during the Restricted Period:

 

(i)                  there is a Termination Without Cause, as defined in
Section 11, of the employment of a participant;

 

(ii)               there is a Constructive Termination, as defined in
Section 12, of the employment of a participant; or

 

(iii)            there occurs an Adverse Change in the Plan, as defined in
Section 13, in respect of a participant, then

 

6

--------------------------------------------------------------------------------


 

the option to repurchase (and any and all other restrictions on) all Shares
awarded to him under his Award shall lapse and cease to be effective as of the
date on which such event occurs.

 

6. PERFORMANCE SHARES

 

The grant of a Performance Share Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Actual Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied. Payment in respect of an Award
shall be made as provided in Section 6(h). Each Performance Share Award shall be
subject to the following terms and conditions:

 

(a)                The Committee shall determine the target number of
Performance Shares to be granted to a participant. The maximum number of
Performance Shares that may be earned by a participant for any single Award
Period of one year or longer shall not exceed 500,000. Performance Share Awards
may be granted in different classes or series having different terms and
conditions.

 

(b)               The Actual Value of a Performance Share Award shall be the
product of (i) the target number of Performance Shares subject to the
Performance Share Award, (ii) the Performance Percentage (as determined below)
applicable to the Performance Share Award and (iii) the market value of a Share
on the date the Award is approved and becomes payable to the participant. The
“Performance Percentage” applicable to a Performance Share Award shall be a
percentage of no less than 0% and no more than 200%, which percentage shall be
determined by the Committee based upon the extent to which the Performance
Objectives (as determined below) established for such Award are achieved during
the Award Period. The method for determining the applicable Performance
Percentage shall also be established by the Committee.

 

(c)                At the time each Performance Share Award is granted, the
Committee shall establish performance objectives (“Performance Objectives”) to
be attained within the Award Period as the means of determining the Performance
Percentage applicable to such Award. The Performance Objectives shall be
approved by the Committee (i) while the outcome for that Award Period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the Award Period to which the Performance Objective relates or, if less than 90
days, the number of days which is equal to 25 percent of the relevant Award
Period. The Performance Objectives established with respect to a Performance
Share Award shall be specific performance targets established by the Committee
with respect to one or more of the following criteria selected by the Committee:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) share price; (xi)
combined ratio; (xii) operating ratio; (xiii) profitability of an identifiable
business unit or product; (xiv) maintenance or improvement of profit margins;
(xv) market share; (xvi) revenues or sales; (xvii) costs; (xviii) cash flow;
(xix) working capital; (xx) return on assets; (xxi) customer satisfaction;
(xxii) employee satisfaction; (xxiii) economic value per Share, (xxiv)
underwriting return on capital and (xxv) underwriting return on equity. The
foregoing criteria may relate to the Company, one or more of its subsidiaries or
one or more of its divisions, units, partnerships, joint ventures or minority
investments, product lines or products or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the Performance Objectives may be calculated
without regard to extraordinary items.

 

7

--------------------------------------------------------------------------------


 

(d)              The award period (the “Award Period”) in respect of any grant
of a Performance Share Award shall be such period as the Committee shall
determine commencing as of the beginning of the fiscal year of the Company in
which such grant is made. An Award Period may contain a number of performance
periods; each performance period shall commence on or after the first day of the
Award Period and shall end no later than the last day of the Award Period. If
the Committee does not specify in a Performance Share Award agreement or
elsewhere the performance periods contained in an Award Period, each 12-month
period beginning with the first day of such Award Period shall be deemed to be a
performance period.

 

(e)                Except as otherwise determined by the Committee, Performance
Shares shall be canceled if the participant’s continuous employment with the
Company or any of its subsidiaries shall terminate for any reason prior to the
end of the Award Period, except by reason of a period of Related Employment as
defined in Section 9, and except as otherwise specified in this Section 6(e) or
in Section 6(f). Notwithstanding the foregoing and without regard to
Section 6(g), if an employee participant shall:

 

(i)                  while in such employment, die or become disabled as
described in Section 8 prior to the end of an Award Period, the Performance
Share Award for such Award Period shall be immediately canceled and he, or his
legal representative, as the case may be, shall receive as soon as
administratively feasible a payment in respect of such canceled Performance
Share Award equal to the product of (A)(i) the target number of Performance
Shares for such Award multiplied by (ii) a fraction, the numerator of which is
equal to the number of full or partial months within the Award Period during
which employee was continuously employed by the Company or its subsidiaries
(including, for this purpose, the month in which the death or disability
occurs), and the denominator of which is equal to the total number of months
within such Award Period,  multiplied by (B) the market value of a Share on the
last day of the performance period in which the death or disability occurred, 
multiplied by (C) the Performance Percentage determined by the Board to have
been achieved through the end of the performance period in which the death or
disability occurred (but which in no event shall be less than 50%); provided,
however, that no such continuation shall be deemed to have occurred for purposes
of applying Section 7(f) in the event of an Adverse Change in the Plan in
respect of the participant following a Change in Control; or

 

(ii)               retire prior to the end of the Award Period, the Performance
Share Award for such Award Period shall be immediately canceled; provided,
however, that the Committee in its sole discretion may determine to make a
payment to the participant in respect of such canceled Performance Share Award.
Subject to the discretion of the Committee, a participant shall be entitled to
receive as soon as administratively feasible a cash payment equal to the product
of (A) (i) the target number of Performance Shares for such Applicable Award
multiplied by (ii) a fraction, the numerator of which is equal to the number of
full months within the Award Period during which the participant was
continuously employed by the Company or its subsidiaries, and the denominator of
which is equal to the total number of months within such Award Period, 
multiplied by (B) the market value of a Share on the last day of the performance
period in which the retirement occurred,  multiplied by (C) the Performance
Percentage determined by the Committee to have been achieved through the end of
the performance period in which the retirement occurred; provided, however, that
no such continuation shall be deemed to have occurred for purposes of applying
Section 7(f) in the event of an Adverse Change in the Plan in respect of the
participant following a Change in Control. For purposes of the Plan, “retire”
and “retirement” shall mean termination of service with the Company, other than
for Cause, at any time after attaining age sixty (60) or

 

8

--------------------------------------------------------------------------------


 

termination of service under circumstances which the Committee deems equivalent
to retirement.

 

(f)                  If within 24 months after a Change in Control as defined in
Section 10(a):

 

(i)                  there is a Termination Without Cause, as defined in
Section 11, of the employment of a participant;

 

(ii)               there is a Constructive Termination, as defined in
Section 12, of the employment of a participant; or

 

(iii)            there occurs an Adverse Change in the Plan, as defined in
Section 13, in respect of a participant (any such occurrence under the above
clauses (i), (ii) or (iii), a “Trigger Event”), then

 

with respect to Performance Share Awards that were outstanding on the date of
the Trigger Event (each, an “Applicable Award”), each such Applicable Award
shall be immediately canceled and, in respect thereof, such participant shall be
entitled to receive a cash payment equal to the product of (A) (i) the target
number of Performance Shares for such Applicable Award multiplied by (ii) a
fraction, the numerator of which is equal to the number of full months within
the Award Period during which the participant was continuously employed by the
Company or its subsidiaries, and the denominator of which is equal to the total
number of months within such Award Period,  multiplied by (B) the greater of
(i) the market value of a Share immediately prior to the Change in Control and
(ii) the market value of a Share on the date the applicable Trigger Event
occurs,  multiplied by (C) a Performance Percentage equal to 100%. If following
a Change in Control, a Participant’s employment remains continuous through the
end of an Award Period, then the Participant shall be paid with respect to such
Awards for which he would have been paid had there not been a Change in Control
and the Actual Value shall be determined in accordance with Section 6(g) below.

 

(g)               Except as otherwise provided in Section 6(f), as soon as
practicable after the end of the Award Period or such earlier date as the
Committee in its sole discretion may designate, the Committee shall
(i) determine, based on the extent to which the applicable Performance
Objectives have been achieved, the Performance Percentage applicable to an Award
of Performance Shares, (ii) calculate the Actual Value of the Performance Share
Award and (iii) shall certify the foregoing to the Board of Directors. The
Committee shall cause an amount equal to the Actual Value of the Performance
Shares earned by the participant to be paid to him or his beneficiary.

 

(h)               Unless payment is deferred in accordance with an election made
by the participant in accordance with procedures adopted by the Company, payment
of any amount in respect of the Performance Shares shall be made by the Company
no later than 2 1/2 months after the end of the Company’s fiscal year in which
such Performance Shares are earned. Performance Shares may be settled in cash,
in Shares or partly in cash and partly in Shares as determined by the Committee.

 

7. PERFORMANCE UNITS

 

The grant of a Performance Unit Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Earned Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award agreement are satisfied. Payment in respect of
a Performance Unit Award shall be made as provided in Section 7(g). Each
Performance Unit Award shall be subject to the following terms and conditions:

 

(a)                The Committee shall determine the target number of
Performance Units to be granted to a participant. The maximum Earned Value that
may be earned by a participant for Performance

 

9

--------------------------------------------------------------------------------


 

Units for any single Award Period of one year or longer shall not exceed
$25,000,000. Performance Unit Awards may be granted in different classes or
series having different terms and conditions.

 

The Earned Value of an Award of Performance Units shall be the product of
(i) the target number of Performance Units subject to the Performance Unit
Award, (ii) the Performance Percentage (as determined below) applicable to the
Performance Unit Award and (iii) the Value (as determined below) of a Unit on
the date the Award is paid or becomes payable to the employee. The “Performance
Percentage” applicable to a Performance Unit Award shall be a percentage of no
less than 0% and no more than 200%, which percentage shall be determined by the
Committee based upon the extent to which the Performance Objectives (as
determined below) established for such Award are achieved during the Award
Period. The method for determining the applicable Performance Percentage shall
also be established by the Committee. The method for calculating the Value of
each Unit shall be defined within the award agreement.

 

(b)               At the time each Performance Unit Award is granted the
Committee shall establish performance objectives (“Performance Objectives”) to
be attained within the Award Period as the means of determining the Performance
Percentage applicable to such Award. The Performance Objectives shall be
approved by the Committee (i) while the outcome for that Award Period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance objective relates or, if less
than 90 days, the number of days which is equal to 25 percent of the relevant
performance period. The Performance Objectives established with respect to a
Performance Unit Awards shall be specific performance targets established by the
Committee with respect to one or more of the following criteria selected by the
Committee: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) share price; (xi)
combined ratio; (xii) operating ratio; (xiii) profitability of an identifiable
business unit or product; (xiv) maintenance or improvement of profit margins;
(xv) market share; (xvi) revenues or sales; (xvii) costs; (xviii) cash flow;
(xix) working capital; (xx) return on assets; (xxi) customer satisfaction;
(xxii) employee satisfaction; (xxiii) economic value per Share, (xxiv)
underwriting return on capital and (xxv) underwriting return on equity.  The
foregoing criteria may relate to the Company, one or more of its subsidiaries or
one or more of its divisions, units, partnerships, joint ventures or minority
investments, product lines or products or any combination of the foregoing, and
may be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the Performance Objectives may be calculated
without regard to extraordinary items.

 

(c)                The award period (the “Award Period”) in respect of any grant
of a Performance Unit Award shall be such period as the Committee shall
determine commencing as of the beginning of the fiscal year of the Company in
which such grant is made. An Award Period may contain a number of performance
periods; each performance period shall commence on or after the first day of the
Award Period and shall end no later than the last day of the Award Period. If
the Committee does not specify in a Performance Unit Award agreement or
elsewhere the performance periods contained in an Award Period, each 12-month
period beginning with the first day of such Award Period shall be deemed to be a
performance period.

 

10

--------------------------------------------------------------------------------


 

(d)              Except as otherwise determined by the Committee, Performance
Units shall be cancelled if the participant’s continuous employment with the
Company or any of its subsidiaries shall terminate for any reason prior to the
end of the Award Period, except solely by reason of a period of Related
Employment as defined in Section 10, and except as otherwise specified in this
Section 7(e) or in Section 7(f). Notwithstanding the foregoing and without
regard to Section 7(f), if an employee participant shall:

 

(i)                  while in such employment, die or become disabled as
described in Section 8 prior to the end of an Award Period, the Performance Unit
Award for such Award Period shall be immediately canceled and he, or his legal
representative, as the case may be, shall receive as soon as administratively
feasible a payment in respect of such canceled Performance Unit Award equal to
the product of (A)(i) the target number of Performance Units for such Award
multiplied by (ii) a fraction, the numerator of which is equal to the number of
full or partial months within the Award Period during which employee was
continuously employed by the Company or its subsidiaries (including, for this
purpose, the month in which the death or disability occurs), and the denominator
of which is equal to the total number of months within such Award Period, 
multiplied by (B) the value of a Performance Unit on the last day of the
performance period in which the death or disability occurred,  multiplied by
(C) the Performance Percentage determined by the Board to have been achieved
through the end of the performance period in which the death or disability
occurred; provided, however, that no such continuation shall be deemed to have
occurred for purposes of applying Section 7(f) in the event of an Adverse Change
in the Plan in respect of the participant following a Change in Control; or

 

(ii)               retire with the approval of the Committee in its sole
discretion prior to the end of the Award Period; the Performance Unit Award for
such Award Period shall be immediately canceled; provided, however, that the
Committee in its sole discretion may determine to make a payment to the
participant in respect of such canceled Performance Unit Award. Subject to the
discretion of the Committee, the participant shall be entitled to receive as
soon as administratively feasible a payment in respect of such canceled
Performance Unit Award equal to the product of (A)(i) the target number of
Performance Units for such Award multiplied by (ii) a fraction, the numerator of
which is equal to the number of full or partial months within the Award Period
during which employee was continuously employed by the Company or its
subsidiaries, and the denominator of which is equal to the total number of
months within such Award Period,  multiplied by (B) the value of a Performance
Unit on the last day of the performance period in which the retirement
occurred,  multiplied by (C) the Performance Percentage determined by the Board
to have been achieved through the end of the performance period in which the
retirement occurred; provided, however, that no such continuation shall be
deemed to have occurred for purposes of applying Section 8(f) in the event of an
Adverse Change in the Plan in respect of the participant following a Change in
Control. For purposes of the Plan, “retire” and “retirement” shall mean
termination of service with the Company, other than for Cause, at any time after
attaining age sixty (60) or termination of service under circumstances which the
Committee deems equivalent to retirement.

 

11

--------------------------------------------------------------------------------


 

(e)               If within 24 months after a Change in Control as defined in
Section 10(a), a Trigger Event occurs, then with respect to Performance Unit
Awards that were outstanding on the date of the Trigger Event (each, an
“Applicable Award”), each such Applicable Award shall be immediately canceled
and, in respect thereof, such participant shall be entitled to receive a cash
payment equal to the product of (A) (i) the target number of Performance Units
for such Applicable Award multiplied by (ii) a fraction, the numerator of which
is equal to the number of full months within the Award Period during which the
participant was continuously employed by the Company or its subsidiaries, and
the denominator of which is equal to the total number of months within such
Award Period,  multiplied by (B) the greater of (i) the value of a Performance
Unit immediately prior to the Change in Control and (ii) the value of
Performance Unit on the date the applicable Trigger Event occurs, multiplied by
(C) a Performance Percentage equal to 100%. If following a Change in Control, a
Participant’s employment remains continuous through the end of an Award Period,
then the Participant shall be paid with respect to such Awards for which he
would have been paid had there not been a Change in Control and the Actual Value
shall be determined in accordance with Section 7(g) below.

 

(f)                 Except as otherwise provided in Section 7(f), as soon as
practicable after the end of the Award Period or such earlier date as the
Committee in its sole discretion may designate, the Committee shall
(i) determine, based on the extent to which the applicable Performance
Objectives have been achieved, the Performance Percentage applicable to an Award
of Performance Units, (ii) calculate the Earned Value of the Performance Unit
Award and (iii) shall certify all of the foregoing to the Board of Directors.
The Committee shall cause an amount equal to the Earned Value of the Performance
Units earned by the participant to be paid to him or his beneficiary.

 

(g)              Unless payment is deferred in accordance with an election made
by the participant in accordance with procedures adopted by the Company, payment
of any amount in respect of the Performance Units shall be made by the Company
no later than 2 1/2 months after the end of the Company’s fiscal year in which
such Performance Units are earned, and may be made in cash, in Shares or partly
in cash and partly in Shares as determined by the Committee.

 

8. DISABILITY

 

For the purposes of this Plan, a participant shall be deemed to be disabled if
the Committee shall determine that the physical or mental condition of the
participant is such as would entitle him to payment of long-term disability
benefits under any disability plan of the Company or a subsidiary in which he is
a participant.

 

9. RELATED EMPLOYMENT

 

For the purposes of this Plan, Related Employment shall mean the employment of a
participant by an employer which is neither the Company nor a subsidiary
provided: (i) such employment is undertaken by the participant and continued at
the request of the Company or a subsidiary; (ii) immediately prior to
undertaking such employment, the participant was an officer or employee of the
Company or a subsidiary, or was engaged in Related Employment as herein defined;
and (iii) such employment is recognized by the Committee, in its sole
discretion, as Related Employment for the purposes of this Section 9. The death
or disability of a participant during a period of Related Employment as herein
defined shall be treated, for purposes of this Plan, as if the death or onset of
disability had occurred while the participant was an officer or employee of the
Company.

 

12

--------------------------------------------------------------------------------


 

10. CHANGE IN CONTROL

 

(a)                For purposes of this Plan, a “Change in Control” within the
meaning of this Section 11(a) shall occur if:

 

(i)                  Any person or group (within the meaning of
Section 13(d) and 14(d)(2) of the Exchange Act), other than White Mountains
Insurance Group, Ltd. or one of its wholly owned subsidiaries, or an underwriter
temporarily holding Shares in connection with a public issuance thereof or an
employee benefit plan of the Company or its affiliates, becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of thirty-five
percent (35%) or more of the Company’s then outstanding Shares and such
percentage exceeds the beneficial ownership percentage of the Company’s then
outstanding Shares attributed to White Mountains Insurance Group, Ltd., together
with its wholly owned subsidiaries;

 

(ii)               the Continuing Directors, as defined in Section 10(b), cease
for any reason to constitute a majority of the Board of the Company; or

 

(iii)            the business of the Company for which the participant’s
services are principally performed is disposed of by the Company pursuant to a
sale or other disposition of all or substantially all of the business or
business-related assets of the Company (including stock of a subsidiary of the
Company).

 

(b)               For the purposes of this Plan, “Continuing Director” shall
mean a member of the Board (A) who is not an employee of the Company or its
subsidiaries or of a holder of, or an employee or an affiliate of an entity or
group that holds, thirty-five percent (35%) or more of the Company’s Shares and
(B) who either was a member of the Board on October 18, 2006, or who
subsequently became a director of the Company and whose election, or nomination
for election, by the Company’s shareholders was approved by a vote of a majority
of the Continuing Directors then on the Board (which term, for purposes of this
definition, shall mean the whole Board and not any committee thereof).

 

(c)                In the event of a Change in Control, the Committee as
constituted immediately prior to the Change in Control shall determine the
manner in which “market value” of Shares will be determined following the Change
in Control.

 

11. TERMINATION WITHOUT CAUSE

 

For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the participant’s employment with the Company or subsidiary or business unit
of the Company by the Company (or subsidiary or business unit, as applicable)
or, by a purchaser of the participant’s subsidiary or business unit after a
Change in Control as described in Subsection 10(a)(iii), other than (i) for
death or disability as described in Section 8 or (ii) for Cause. “Cause” shall
mean (a) an act or omission by the participant that constitutes a felony or any
crime involving moral turpitude; or (b) willful gross negligence or willful
gross misconduct by the participant in connection with his employment which
causes, or is likely to cause, material loss or damage to the Company,
subsidiary or business unit. Notwithstanding anything herein to the contrary, if
the participant’s employment with the Company, subsidiary or business unit shall
terminate due to a Change in Control as described in Subsection 10(a)(iii),
where the purchaser (the “Purchaser”), as described in such subsection, formally
assumes the Company’s obligations under this Plan or places the participant in a
similar or like plan with no diminution of the value of the awards, such
termination shall not be deemed to be a “Termination Without Cause.”

 

13

--------------------------------------------------------------------------------


 

12. CONSTRUCTIVE TERMINATION

 

“Constructive Termination” shall mean a termination of employment with the
Company or a subsidiary at the initiative of the participant that the
participant declares by prior written notice delivered to the Secretary of the
Company to be a Constructive Termination by the Company or a subsidiary and
which follows (a) a material decrease in his total compensation opportunity or
(b) a material diminution in the authority, duties or responsibilities of his
position with the result that the participant makes a determination in good
faith that he cannot continue to carry out his job in substantially the same
manner as it was intended to be carried out immediately before such diminution.
Notwithstanding anything herein to the contrary, Constructive Termination shall
not occur within the meaning of this Section 13 until and unless 30 days have
elapsed from the date the Company receives such written notice from the
participant without the Company curing or causing to be cured the circumstance
or circumstances described in this Section 13 on the basis of which the
declaration of Constructive Termination is given.

 

13. ADVERSE CHANGE IN THE PLAN

 

An “Adverse Change in the Plan” shall mean

 

(a)                termination of the Plan pursuant to Section 18(a);

 

(b)               amendment of the Plan pursuant to Section 17 that materially
diminishes the value of Awards that may be granted under the Plan, either to
individual participants or in the aggregate, unless there is substituted
concurrently authority to grant long-term incentive awards of comparable value
to individual participants in the Plan or in the aggregate, as the case may be;
or,

 

(c)                in respect of any holder of an Award a material diminution in
his rights held under such Award (except as may occur under the terms of the
Award as originally granted) unless there is substituted concurrently a
long-term incentive award with a value at least comparable to the loss in value
attributable to such diminution in rights.

 

In no event shall any amendment of the Plan or an Award contemplated by
Section 15 hereof be deemed an Adverse Change in the Plan.

 

14. DILUTION AND OTHER ADJUSTMENTS

 

In the event of any change in the Outstanding Shares of the Company by reason of
any stock split, stock or extraordinary cash dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of Shares or other
similar event, or in the event of an extraordinary cash dividend or other
similar event, and if the Committee shall determine, in its sole discretion,
that such change equitably requires an adjustment in the number or kind of
Shares that may be issued under the Plan pursuant to Section 3, in the number or
kind of Shares subject to, or the Stock Option price per share under, any
outstanding Stock Option, in the number or kind of Shares which have been
awarded as Restricted Stock or in the repurchase option price per share relating
thereto, in the target number of Performance Shares which have been awarded to
any participant, or in any measure of performance, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan.

 

15. DESIGNATION OF BENEFICIARY BY PARTICIPANT

 

A participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Performance Shares, Performance Units or Stock
Appreciation Rights under the Plan in the event of his death, on a form to be
provided by the Committee. A participant may change his beneficiary from time to
time in the same manner. If no designated beneficiary is living on the date on
which any

 

14

--------------------------------------------------------------------------------


 

amount becomes payable to a participant’s executors or administrators, the term
“beneficiary” as used in the Plan shall include such person or persons.

 

16. MISCELLANEOUS PROVISIONS

 

(a)                No employee or other person shall have any claim or right to
be granted an Award under the Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving an employee any right to be retained in
the employ of the Company or any subsidiary.

 

(b)               A participant’s rights and interest under the Plan may not be
assigned or transferred in whole or in part either directly or by operation of
law or otherwise (except in the event of a participant’s death), including but
not limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or
in any other manner and no such right or interest of any participant in the Plan
shall be subject to any obligation or liability or such participant.

 

(c)                No Shares shall be issued hereunder unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable Federal and state securities laws and Bermuda law.

 

(d)               The Company and its subsidiaries shall have the right to
deduct from any payment made under the Plan any federal, state or local income
or other taxes required by law to be withheld with respect to such payment. It
shall be a condition to the obligation of the Company to issue Shares upon
exercise of a Stock Option, upon settlement of a Stock Appreciation Right, or
upon payment of a Performance Share or a Performance Unit that the participant
(or any beneficiary or person entitled to payment under
Section 4(d)(iii)(C) hereof) pay to the Company, upon its demand, such amount as
may be required by the Company for the purpose of satisfying any liability to
withhold Federal, state or local income or other taxes. If the amount requested
is not paid, the Company may refuse to issue Shares.

 

(e)                The expenses of the Plan shall be borne by the Company.
However, if an Award is made to an employee of a subsidiary:

 

(i)                  if such Award results in payment of cash to the
participant, such subsidiary shall pay to the Company an amount equal to such
cash payment; and

 

(ii)               if the Award results in the issuance to the participant of
Shares, such subsidiary shall pay to the Company an amount equal to fair market
value thereof, as determined by the Committee, on the date such Shares are
issued (or, in the case of issuance of Restricted Stock or of Shares subject to
transfer and forfeiture conditions, equal to the fair market value thereof on
the date on which such Shares are no longer subject to applicable restriction),
minus the amount, if any received by the Company in exchange for such Shares.

 

(f)                  The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan.

 

(g)               By accepting any Award or other benefit under the Plan, each
participant and each person claiming under or through him shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under the Plan by the Company, the Board or the Committee.

 

(h)               If a Purchaser of a subsidiary or business unit agrees to
fully assume the obligations of the Company under a Participant’s outstanding
Awards under the Plan or to replace them with similar or like awards with no
diminution of value of the Awards as described in Section 11, then the Company
shall be released from its obligations to such Participant with respect to such
Awards without the requirement of any action by or approval of the Participant.
If a Purchaser

 

15

--------------------------------------------------------------------------------


 

declines to assume or replace such obligations, the Company shall remain
obligated under the Awards as provided in the Plan.

 

17. AMENDMENT

 

The Plan may be amended at any time and from time to time by the Board subject
to applicable law, but no amendment which increases the aggregate number of
Shares which may be issued pursuant to the Plan or the class of employees
eligible to participate shall be effective unless and until the same is approved
by the shareholders of the Company. No amendment of the Plan shall adversely
affect any right of any participant with respect to any Award previously granted
without such participant’s written consent.

 

18. TERMINATION

 

This Plan shall terminate upon the earlier of the following dates or events to
occur:

 

(a)                the adoption of a resolution of the Board terminating the
Plan; or

 

(b)               ten years from the date the Plan is initially or subsequently
approved and adopted by the shareholders of the Company in accordance with
Section 19 hereof.

 

No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award previously
granted under the Plan.

 

19. SHAREHOLDER ADOPTION

 

The Plan shall be submitted to the shareholders of the Company for their
approval or adoption. The Plan shall not be effective and no Award shall be made
hereunder unless and until the Plan has been so approved and adopted by the
shareholders.

 

20. GOVERNING LAW

 

This Plan shall be governed by and construed in accordance with the laws of
Bermuda.

 

16

--------------------------------------------------------------------------------